DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment of December 21, 2020, which amendment has been ENTERED.

It is noted that the amendment of December 21, 2020 has significantly amended claims 1 and 13.

The replacement drawing set of December 21, 2020 has been APPROVED, and the replacement drawing set overcomes the objection to the drawings in the office action of September 21, 2020.

Please note that any mention of claim numbering in this office action refers to the claim numbering in the official claim listing in the image file wrapper (IFW), not to the claim numbering of any claim as it may be reproduced below in this office action.

Response to Applicant’s Remarks with the Amendment
The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
First, Applicant makes remarks on page 8 of the amendment of December 21, 2020 with respect to the rejection of independent claim 1 under 35 USC 112(b) in the office action of September 21, 2020 at page 4.  Applicant’s remarks are noted, but they amount to nothing more than pointing out the elements of claim 1 as newly-amended, without making a clear and definite statement of how claim 1 recites structure that performs the function of “identifying an object.”  As such, Applicant’s remarks are found to be unpersuasive, and the rejection of claim 1 under 35 USC 112(b) is maintained.

Third, on pages 8 and 9 of the amendment, Applicant makes a general allegation with respect to the 35 USC 112(b) rejection of claim 14 in the office action that the phrase, “when executed by a radar device, instructs the radar device to perform the method according to claim 13” is the “program” in the claim, also, citing to passages on page 6 and 10 of the specification as providing support for the program.  In that the phrase noted by Applicant in claim 14 is in no way a “program,” and in that Applicant has not explained how that phrase would be a “program,” the rejection of claim 14 under 35 USC 112(b) is maintained.
Fourth, on pages 9-11 of the amendment, Applicant has argued as to the rejection of claim 1 under 35 USC 102(a)(1) over Schreiner (‘310) in the office action, that claim 1 as newly-amended allegedly distinguishes from Schreiner (‘310) by the limitations on lines 5-9 of claim 1 as newly-amended, noting the claim language, “a control unit configured … to determine whether a specified frequency that corresponds to a predetermined distance of the object to be identified from the radar device is contained in the frequency portion of the receiving signal.”  Since the amendment changes to claim 1 necessitate a change of the rejection under 35 USC 102(a)(1), these issues are dealt with in the new rejection as set forth below.  Applicant’s characterization of Schreiner (‘310) in the lower half of page 10 of the amendment is inaccurate as to the 
Fifth, on page 11 of the amendment, Applicant further argues with respect to the rejection of claim 1 under 35 USC 102(a)(1) under Schreiner (‘310), that Schreiner (‘310) as newly-amended, “does not search a predetermined frequency in the received signal to identify an object at a predetermined distance,” noting passages in Schreiner (‘310) at column 6, lines 17-39 and at column 6, lines 22-25.  This point of argument by Applicant fails, at least, in that claim 1, either original or as amended, is entirely silent on the action to “search a predetermined frequency.”  No form of the word, “search” appears in claim 1.  Therefore, this point of argument is not found to be persuasive.
Sixth, Applicant merely makes general and vague allegations with respect to the claims other than claim 1 that are under prior art rejection in the office action, these allegations being on pages 11-12 of the amendment.  These are not found to be persuasive.

Claim Rejections as Maintained with Changes Necessitated by the Amendment

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A radar device for identifying an object, the radar device comprising: at least one antenna configured to transmit a transmission signal and to receive a reflected signal; and an evaluation circuit configured to determine a receiving signal based on the reflected signal, the evaluation circuit includingpredetermined distance of the object to be identified from the radar device is contained in the frequency portion of the receiving signal.”
Overall, independent claim 1 as newly-amended is indefinite and unclear in that the preamble of the claim presents the claim as being directed to claiming a “radar device for identifying an object,” but nothing in claim 1 recites any structure that performs a function of “identifying an object.”
Similarly, dependent claim 13 as newly-amended is indefinite and unclear in context in that the preamble of the claim presents the claim as being directed to claiming “a method for identifying an object,” but nothing in claim 13 recites any method step that performs the function of “identifying an object.”  Thus, dependent claim 13 as newly-amended is indefinite and unclear as to how it claims a “method for identifying an object.”

Each of dependent claims 2-14 is unclear, at least, in that it depends from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiner (US 5,440,310), hereinafter Schreiner (‘310).
Looking, first, to independent claim 1 as newly-amended, Schreiner (‘310) discloses a “radar device for identifying an object” (line 1), noting, for example, column 2, lines 38-52, and column 6, lines 17-60 (tells the difference between wanted and unwanted targets).  The claim 1, “at least one antenna configured to transmit a transmission signal and to receive a reflected signal” (lines 3-4) is met, at least, by the 
Since each and every claim limitation of independent claim 1 as newly-amended is plainly present in Schreiner (‘310), independent claim 1 as newly-amended is anticipated by Schreiner (‘310).

Next, as for the further limitations of dependent claim 4, the claimed “container” is the container in Figure 1 of Schreiner (‘310) or parts of the “container” (column 6, lines 26-29).  The claim 4 “reflecting object” is met, at least, by the “product surface 23” or any other “reflecting object” (e.g., column 6, lines 26-29).  So, the further limitations of dependent claim 4 are met by Schreiner (‘310).
The further limitations of dependent claim 9 are met by the frequency tracking as performed by the “sweep control 37” in Schreiner (‘310) as it goes through a “plurality of frequency portions” until there is a lock when the “specified frequency” is found in the search, noting, for example, column 4, lines 19-36 and column 6, lines 17-60.
With respect to the further limitations of dependent claim 10, these are met by the Schreiner (‘310) system locking onto the single frequency of the “best fit” for a particular distance to the target, noting, for example, column 4, lines 19-36 and column 6, lines 17-60.
The remarks with respect to dependent claim 13 are substantially those made above with respect to independent claim 1 in that claim 13 claims the method of operation of the device of claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (‘310) in view of Otto et al (‘598).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 3 are not disclosed in Schreiner (‘310), although Schreiner (‘310) does generally teach the monitoring of the level of material in a container for the advantage of preventing “overfilling and spillage” at column 1, lines 11-26.
Otto et al (‘598) discloses a fill-level system having radar embodiments, noting, for example, the abstract; column 6, lines 11-42 (a microwave system would be a radar); and drawing Figure 1 (illustrating a radar level gauging system for a container).  Otto et al (‘598) teaches the use of its radar level gauging system with “limit sensors” for the advantages of “elimination of a measuring error” (column 3, lines 17-24) and to keep 
It would have been obvious to one of ordinary skill-in-the-art from the teachings in Schreiner (‘310) and from the further teachings in Otto et al (‘598) to modify the Schreiner (‘310) system with the limit-sensor arrangement in Otto et al (‘598) for the advantages taught by Schreiner (‘310) and Otto et al (‘598).  As for the limitation of “wherein the object is a limit level of the medium” (line 4 of claim 3), it would have further been obvious to one of ordinary skill-in-the-art to use the output of the Schreiner (‘310) radar to determine if the level of the material monitored is at a limit level for the advantage of supplementing the measurement of the Otto et al (‘598) “limit sensors” 32, 34, 36, and 38, noting, for example, column 8, lines 12-43, or for providing the old and well-known advantage of a back-up or redundant system.
In that each and every claimed feature in dependent claim 3 is plainly present in the applied combination of Schreiner (‘310) in view of Otto et al (‘598) as set forth above, claim 3 is obvious over the applied combination of Schreiner (‘310) in view of Otto et al (‘598) as set forth above.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (‘310) in view of Knittel et al (‘889).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
As an alternative rejection of dependent claim 4, Schreiner (‘310) discloses generally the use of a returned-wave system to measure the height of a material in a container, particularly a radar as the returned-wave system.  Schreiner (‘310) does not disclose the claim 4 limitation that the “reflecting object” is “on a conveyor belt.”  Knittel et al (‘889) discloses, generally, the use of a returned-wave system to measure the height of an object on a conveyor belt, where the returned-wave system is an ultrasonic sensor.  In that both Schreiner (‘310) and Knittel et al (‘889) use a returned-wave device to measure the height of an object for different types of objects, one being a material in a container, and the other being an object on a conveyor belt, it would have been obvious to one of ordinary skill-in-the-art that the Schreiner (‘310) device could be used more generally to measure the heights of various objects, including objects on a “conveyor belt.”  Thus, dependent claim 4 is obvious over the applied combination as set forth above.
The remarks with respect to dependent claim 5 are substantially those made above with respect to dependent claim 4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (‘310) in view of Pidgeon et al (‘792).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
Although Schreiner (‘310) does not disclose the dependent claim 6 limitation, “wherein the control unit is further configured to evaluate the receiving signal in the frequency portion based on a Fourier transform” (lines 2-3), which is alternatively claimed to the claimed feature on lines 4-6 of the claim, Schreiner (‘310) does generally disclose the use of “digital signal processing” in the passage at column 6, lines 40-60.  Pidgeon et al (‘792) relates to a fill-level gauging radar, and Pidgeon et al (‘792) teaches the use of the Fast Fourier transform for processing of the received radar signals for the advantage of giving a “correct indication” as to the measurement while eliminating unwanted echoes from “permanent structures” within the container, noting column 3, lines 25-47.  It would have been obvious to one of ordinary skill-in-the-art to provide the Pidgeon et al (‘792) FFT processing in the “digital signal processing” in Schreiner (‘310) for the advantage taught by Pidgeon et al (‘792).  Since the applied combination as set 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (‘310) in view of Pidgeon et al (‘792), and further in view of the Zaplata et al article.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
Although Schreiner (‘310) does not disclose the dependent claim 7 limitation, Schreiner (‘310) does generally disclose the use of “digital signal processing” in the passage at column 6, lines 40-60.  Pidgeon et al (‘792) relates to a fill-level gauging radar, and Pidgeon et al (‘792) teaches the use of the Fast Fourier transform for processing of the received radar signals for the advantage of giving a “correct indication” as to the measurement while eliminating unwanted echoes from “permanent structures” within the container, noting column 3, lines 25-47.  It would have been obvious to one of ordinary skill-in-the-art to provide the Pidgeon et al (‘792) FFT 
Claims 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (‘310).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.

Although the further limitations of dependent claim 11 are not disclosed in Schreiner (‘310), in that the device in Schreiner (‘310) is to be used by an operator that is maintaining a material storage tank, to whom the output of the device is displayed (e.g., see column 5, lines 22-28; column 6, lines 56-60; and column 7, lines 1-10), it would have been obvious to one of ordinary skill-in-the-art to provide for the operator to input parameters for the operation of the Schreiner (‘310) device, such as “specific distance” and “specified frequency,” which would be used by the Schreiner (‘310) device in its normal processing.
The further limitations of dependent claim 12 are not disclosed in Schreiner (‘310), but Schreiner (‘310) does disclose the action of “locking” when a “specified frequency” is reached in processing (e.g., see column 6, lines 34-39).  It would have been obvious to one of ordinary skill-in-the-art that the disclosed action of locking upon arriving at a “specified frequency” could be implemented using a “control signal” to whatever hardware performs the action of “locking.”


Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648